Citation Nr: 1737059	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling for service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Army from April 1964 to April 1966.  The Veteran's tour of duty included service in the Republic of Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In January 2015, the Veteran testified before a Decision Review Officer (DRO) at his location OR office.  A DRO Conference Report was prepared and a copy has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's diabetes does not require insulin or regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of  20 percent disabling for diabetes mellitus type II, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.119, 4.119, Diagnostic Code (DC) 7913 (2016).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the May 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Disability Ratings, Generally

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1(2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).

Increased Rating - Diabetes Mellitus Type II

The Veteran contends that he is entitled to a higher rating for his diabetes mellitus type II. Specifically, in an April 2016 Appellate Brief, the Veteran asserted, based upon the current severity of his symptoms, he is entitled to a 60 percent evaluation for diabetes mellitus type II. In a July 2017 Informal Hearing Presentation, the Veteran's counsel again asserted that an evaluation in excess of 20 percent is warranted.  The evidence of record does not support a higher rating.  

The Veteran's diabetes mellitus type II is currently evaluated at 20 percent disabling under DC 7913.  See 38 C.F.R. § 4.119 (2016).  Under DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A maximum rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and, involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.

Review of the record indicates that the Veteran was diagnosed with diabetes mellitus type II in 2010.  The April 2011 VA examination shows that the Veteran was placed on a restricted diet and prescribed Metformin twice per day, at one half tablet each administration.  During the clinical evaluation, he denied a prior history of diabetes related hospitalizations, pancreatic trauma, diabetes related neoplasm, hypertension, or treatment for heart disease.  No episodes of ketoacidosis or hypoglycemia were reported.  The Veteran also denied diabetes related complications.  A physical examination yielded normal results.  Following a review of the relevant evidence, the examiner noted that the Veteran's condition was well controlled by medication and a restricted diet.  No activity restrictions or limitations were indicated.

In November 2014, the Veteran was afforded a subsequent VA examination.  During the clinical evaluation, the Veteran reported that his condition was managed by a restricted diet and a prescribed oral hypoglycemic agent (Metformin) twice per day.  Restrictions on activities were not required to manage his condition.  The examiner's assessment noted that the Veteran visits his diabetic care provider less than 2 times per month and had no episodes of ketoacidosis or hypoglycemic reactions that required hospitalizations over the past 12 months.  The Veteran also denied unintentional weight loss or loss of strength attributable to diabetes mellitus.

In June 2016, the Veteran underwent a new VA examination.  The evaluation did not reveal that the Veteran takes insulin or must regulate his activities as a part of his treatment plan.  In fact, his treatment regimen remains limited to a restricted diet and prescribed oral hypoglycemic agents.  VA treatment records indicate that the Veteran's blood sugars have remained well-controlled with the current therapy protocol.  There were no reported episodes of ketoacidosis or hypoglycemic reactions which required hospitalizations over the past 12 months.  No unintentional weight loss or loss of strength occurred was indicated.  Upon specific inquiry, the Veteran denied having a current diagnosis of a heart or kidney condition, or denied any additional complications related to his service-connected diabetes.  

In light of the forgoing, the Board finds that the assignment of the next higher evaluation of 40 percent disabling is not warranted given that there is no evidence of restriction of activities or insulin use as required for a 40 percent evaluation. In order to meet the criteria for a 40 percent rating the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities and that all the criteria must be met in order to meet the 40 percent rating. Camacho v. Nicholson, 21 Vet.App. 360 (2007).  In the absence of any evidence that the Veteran's diabetes requires insulin use or that he has been ordered by a doctor to restrict his activities due to his diabetes, a higher rating is denied.
 
While the Board recognizes the Veteran's contentions that his symptoms have worsened and warrant a higher evaluation, however the criteria for the next higher rating under diagnostic code 7913 requires medically ordered criteria and there is no medical evidence  demonstrating the presence of the criteria required for the next higher rating.  See Camacho, supra.  Accordingly, the Board will assign more probative weight to well-reasoned findings and conclusions rendered by competent VA examiners and medical professionals.  Given that the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the record does not show that the Veteran's diabetes related symptoms were not being compensated.  Esteban v. Brown, 6 Vet. App. 259 (1994).  There is no suggestion that his condition constitutes an unusual or exceptional case, or that the rating schedule is inadequate to rate the Veteran's diabetes.  Thun v. Peake, 22 Vet. App, 111 (2008).  Similarly, there is no evidence that his condition has interfered with his employment or caused him to be hospitalized.  See 38 C.F.R. § 3.321 (b)(1).  Accordingly, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent disabling for service-connected diabetes mellitus type II is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


